Citation Nr: 1709796	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-47 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable evaluation for left ear hearing loss disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), with anxiety and depression.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) from February 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of TDIU, being remanded, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's audiometric results, as mechanically applied to the ratings schedule under Table VII in 38 C.F.R. § 4.85, DC 6100, do not support a compensable rating for left ear hearing loss disability.

2. The evidence is in relative equipoise to support a finding that the Veteran's acquired psychiatric disability, to include PTSD, anxiety and depression, is the result of an in-service injury.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability evaluation for service-connected left ear hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.3, Diagnostic Code, 6100 (2016).

2. The criteria for an entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depressive disorder, is established.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, however, one issue before the Board, entitlement to an initial compensable evaluation for left ear hearing loss disability, is downstream from that originally granted.  Under this procedural history, and cognizant that the Veteran was provided with notice pursuant to the VCAA prior to this decision on appeal, the Board finds that the purpose for which the notice was provided has been fulfilled by the granting of the claim and no additional notice is required.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Regarding the duty to assist, the evidence contains the necessary documentation, including service treatment records, private and VA treatment records, and all private and VA examinations, which were undertaken to determine the nature and severity of the Veteran's left ear hearing loss.  Accordingly, in the Board's judgment, the evidence on file is adequate to address this issue.  See 38 C.F.R. § 3.159.

Since the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is being granted, a discussion of whether VA has met its duties to notify and assist under VCAA is not required, and deciding this issue on appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


Initial Rating Increase

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Diagnostic codes (DCs) in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See, generally, 38 C.F.R. § 3.400 (2014).  Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509 - 10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In evaluating service-connected hearing loss, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  Then Table VIA, which is only used as specified in §§ 4.85 and 4.86, is used to determine the numeric designation of hearing impairment based only on puretone threshold average.  This table represents eleven categories of puretone threshold range consisting of 0 - 41 (designated as Level I), 42 - 48 (designated as Level II), 49 - 55 (designated as Level III), 56 - 62 (designated as Level IV), 63 - 69 (designated as Level V), 70 - 76 (designated as Level VI), 77 - 83 (designated as Level VII), 84 - 90 (designated as Level VIII), 91 - 97 (designated as Level IX), 98 - 104(designated as Level X), and 105 + (designated as Level XI).  See id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII", the percentage evaluation is 30 percent.  See id.

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hz) are 55 decibels (dB) or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2016).   

When the puretone thresholds are 30dB or less at 1000 Hz and 70dB or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2016). 

In February 2009, the RO assigned a noncompensable evaluation to the Veteran's service-connected left ear hearing loss.

In a May 2008 VA examination, the Veteran underwent an audiological evaluation.  Puretone thresholds for the left ear, in dB, were 15 (at 1000 Hz), 20 (at 2000 Hz), 60 (at 3000 Hz), 55 (at 4000 Hz), with an average puretone threshold of 38dB.  Puretone thresholds for the right ear (which is not currently an issue before the Board), in dB, were 15 (at 1000 Hz), 15 (at 2000 Hz), 25 (at 3000 Hz), 30 (at 4000 Hz), with an average puretone threshold of 21dB.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 98 percent in the right ear.  

Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 38dB and a speech discrimination of 96 percent in the left ear results in level I hearing for the left ear.  Likewise, applying the above results to the Table VI chart, a puretone threshold average of 21dB and a speech discrimination of 98 percent in the right ear results in level I hearing for the right ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the left ear, combined with a level I for the right ear, results in a noncompensable evaluation.  

In a March 2011 VA examination, the Veteran underwent another audiological evaluation.  Puretone thresholds for the left ear, in dB, were 25 (at 1000 Hz), 45 (at 2000 Hz), 60 (at 3000 Hz), 55 (at 4000 Hz), with an average puretone threshold of 46.25dB.  Puretone thresholds for the right ear (which is not currently an issue before the Board), in dB, were 30 (at 1000 Hz), 35 (at 2000 Hz), 35 (at 3000 Hz), 60 (at 4000 Hz), with an average puretone threshold of 40dB.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear and 96 percent in the right ear.  

Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 46.25dB and a speech discrimination of 94 percent in the left ear results in level I hearing for the left ear.  Likewise, applying the above results to the Table VI chart, a puretone threshold average of 40dB and a speech discrimination of 96 percent in the right ear results in level I hearing for the right ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the left ear, combined with a level I for the right ear, results in a noncompensable evaluation.

In a June 2011 VA examination, the Veteran underwent another audiological evaluation.  Puretone thresholds for the left ear, in dB, were 10 (at 1000 Hz), 35 (at 2000 Hz), 50 (at 3000 Hz), 50 (at 4000 Hz), with an average puretone threshold of 37dB.  Puretone thresholds for the right ear (which is not currently an issue before the Board), in dB, were 10 (at 1000 Hz), 10 (at 2000 Hz), 25 (at 3000 Hz), 45 (at 4000 Hz), with an average puretone threshold of 23dB.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear and 100 percent in the right ear.  

Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 37dB and a speech discrimination of 96 percent in the left ear results in level I hearing for the left ear.  Likewise, applying the above results to the Table VI chart, a puretone threshold average of 23dB and a speech discrimination of 100 percent in the right ear results in level I hearing for the right ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the left ear, combined with a level I for the right ear, results in a noncompensable evaluation.  

In a March 2016 VA examination, the Veteran underwent another audiological evaluation.  Puretone thresholds for the left ear, in dB, were 25 (at 1000 Hz), 60 (at 2000 Hz), 60 (at 3000 Hz), 65 (at 4000 Hz), with an average puretone threshold of 52.5dB.  Puretone thresholds for the right ear (which is not currently an issue before the Board), in dB, were 25 (at 1000 Hz), 25 (at 2000 Hz), 35 (at 3000 Hz), 60 (at 4000 Hz), with an average puretone threshold of 36.25dB.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear and 96 percent in the right ear.  

Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 52.5dB and a speech discrimination of 92 percent in the left ear results in level I hearing for the left ear.  Likewise, applying the above results to the Table VI chart, a puretone threshold average of 36.25dB and a speech discrimination of 96 percent in the right ear results in level I hearing for the right ear.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the left ear, combined with a level I for the right ear, results in a noncompensable evaluation.  

Based upon all objective hearing loss measurements from the May 2008, March 2011, June 2011 and March 2016 VA examinations, as mechanically applied to the relevant tables under 38 C.F.R. § 4.85, the Board finds an increased disability rating for the Veteran's left ear hearing loss disability is not warranted.

The Board also finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008). 

As shown above, the Veteran's left ear hearing loss disability results in difficulty hearing and listening during daily activities, such having normal conversations, listening to the radio, and watching television.  Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected left ear hearing loss disability. 

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 . . . or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252 (b).  That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.").  Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an initial increased compensable evaluation for left ear disability is denied.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to a disease or an injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record, as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In this case, the medical and lay evidence of record, taken together, place the evidence in relative equipoise.  

The Veteran asserts that he developed a stressor event that resulted in his PTSD while he was in service and witnessed Corporal R.M.V. being fatally wounded by friendly fire, in which he assisted R.M.V, alongside other soldiers.  Additionally, he asserts that while he was in the 3/4, 2nd Marine Division, he was sent to the Republic of Panama, where he was sent on armed patrols at the Arraijan Tank Farm and the ammo supplies paint along the Panama Canal.  He explained that the unit was on alert due to contact with persons that they thought were hostile forces.  To corroborate his account, the Veteran submitted an online executive summary of the Marines in Panama (MARFOR) engaged in nighttime confrontation with members of the Panamanian Defense Forces (PDF).  This online executive summary noted that MARFOR was initially located in the Navy's Arraijan Tank Farm.  Additionally, internet articles submitted by the Veteran confirmed that R.M.V. was a member of the I Company, 3rd Battalion, 4th Regiment of the 2nd Marine Division who was killed in a friendly fire in Panama.  Accordingly, the Board notes that the Veteran is competent to report about his stressor event during his active service and finds that these reports are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran's service treatment records confirm that the Veteran participated in operations in the Republic of Panama, while attached to COMMARFOR Panama from April 1988 to July 1988 and from September 1988 to January 1989.  Military Personnel Records also confirm the Veteran's claimed stressor. 

Various VA treatment records indicate that PTSD was listed under "problem list" and in March 2016, he was prescribed with paroxetine to treat his depressive and/or anxiety disorder.

In a December 2010 VA examination for PTSD, the VA examiner found that the Veteran presented symptoms that were consistent with PTSD, including dreams, nightmares and disturbing thoughts about past events.  However, the VA examiner indicated that his full clinical presentation did not appear to reach the full criteria for PTSD (including avoidance and arousal).  The VA examiner's rationale was that the Veteran had a long history of documented symptoms and impairments related to a long-standing mood disorder since junior high school that more appropriately fit his differential diagnosis, for which he has been disabled and had been undergoing mental health treatment for approximately ten years.  Since the purpose of the medical opinion was to address the issue of whether the Veteran had PTSD, the VA examiner did not address the issue of whether the Veteran had any other psychiatric disorders, to include anxiety and depression.  Crucially, there was no discussion or rationale pertaining to a medical nexus between the Veteran's service and his disability.

In a June 2012 private treatment examination, a private psychologist diagnosed the Veteran with chronic PTSD.  In his report, the private examiner reported that the Veteran was involved in multiple combat operations in Panama during his service, also noting that the Veteran reported experiencing the most frightening situations in his lifetime while he was in the jungle.  He further noted that the Veteran experienced multiple incidents of fire fights, sneak attacks and fatalities.  The private psychologist also indicated that the Veteran has had a history of nightmares, intrusive thoughts and flashback upon his return from Panama.  Additionally, the psychologist noted that the Veteran avoids people in general and has found a living situation that allows him a high level of security.  Further, the psychologist noted that the Veteran avoids activities that result in loud pops that are similar to gunfire, including fireworks, and watching television shows or movies that have military scenes, and U.S. news pertaining to war.  The psychologist also noted that the Veteran has had difficulty sleeping for at least the last several years, and has sought medication relief for insomnia.  

Additionally, the psychologist also indicated that the Veteran has contemplated suicide in the past, and still likely contemplates.  According to the psychologist, the Veteran carries with him an extreme level of guilt.  The psychologist noted that the Veteran has also had feelings of hopelessness and apathy, thereby turning to alcohol in the past to block out memories and/or numb his emotions.  Consequently, his repeated use of alcohol has risen to the level of alcohol dependence.  All the above factors were the psychologist's rationale for his opinion that the Veteran has a serious mental illness, including PTSD.

In a January 2016 VA opinion, the VA examiner opined that it is less likely as not (a 50 percent or greater possibility) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD.  Rather, the VA examiner diagnosed the Veteran with Bipolar II disorder.  His rationale was that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria but instead, the Veteran's symptoms are related to multiple issues and experiences that include his reported stressors (i.e. his account of witnessing R.MV.'s fatal injury during active service).  

However, the Board finds that this January 2016 VA opinion (the most recent opinion) is inadequate.  In a July 2014 remand, the Board sought this additional January 2016 VA opinion to comment on the varying diagnoses regarding whether the Veteran has PTSD, based on a January 2008 clinician administered PTSD scale, December 2010 VA examination and the private psychologist's May 2012 opinion.  In the directive, the Board also sought medical opinion evidence on whether the Veteran is diagnosed with any psychiatric disorder other than PTSD, to include anxiety and depression, and if so, whether it is at least as likely as not that the Veteran's psychiatric disorder was sustained during service, or, is etiologically related to any injury or illness sustained by the Veteran during his active duty service.  

Regarding the Veteran's diagnosis of acquired psychiatric disorder, the VA examiner did not address the issue of whether the Veteran had suffered from anxiety or depression.  The VA examiner's report was primarily and predominantly focused on the issue of whether the Veteran had PTSD.  In his evaluation of the varying diagnoses from previous examinations regarding whether the Veteran had PTSD, the January 2016 VA examiner first explained that a January 2008 evaluation by a VA social worker did not provide a diagnosis of PTSD.  

Next, the January 2016 VA examiner, in his evaluation of the December 2010 VA examination for PTSD, indicated that the VA examiner diagnosed the Veteran with mood disorder, but noted that the VA examiner's PTSD checklist and Beck Depression Inventory were both valuable instruments for diagnosing PTSD, but were influenced due to "obvious face validity issues."  However, the January 2016 VA examiner explained that the December 2010 VA examiner identified a long standing mood disorder since junior high school and pointed out that the December 2010 VA examiner opined that the Veteran presents some symptoms of PTSD, but does not meet the full criteria.  

Finally, in his evaluation of the private psychologist's May 2012 examination, the January 2016 VA examiner asserted that the private psychologist "apparently" based his diagnosis on what the Veteran told him and PTSD was a disorder in which symptoms are "readily" learned, and in which there are no overt symptoms that would produce a diagnosis.  
Further, the January 2016 VA examiner erroneously indicated that the May 2012 examiner "produced a diagnosis that included PTSD, but not as the primary diagnosis." To the contrary, the June 2012 private examiner diagnosed the Veteran with PTSD as a primary diagnosis.  Therefore, the January 2016 VA opinion is inadequate because it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal).

The Board finds that the June 2012 private medical opinion constitutes the most probative evidence on the medical nexus question, based on review of the Veteran's documented medical history, assertions and physical examination.  The private medical opinion provided a detailed, clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter", the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206 - 207 (1994).  

After a careful review of all the pertinent evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, with anxiety and depression, is established.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App at 49.  




ORDER

Entitlement to an initial compensable evaluation for a left ear hearing loss disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD with anxiety and depression, is granted.


REMAND

Regarding the issue of entitlement to a TDIU, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the AOJ in the first instance, see 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Since the current severity level of the Veteran's now service-connected PTSD has not yet been established for VA purposes, it is unclear from the record whether his now service-connected disability would render him incapable of work, and the private opinion of record addresses employability.  

Accordingly, the case is REMANDED for the following action:

After implementing this decision and assigning a rating and effective date for the Veteran's now service-connected PTSD, and after any additional development deemed warranted is done, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


